United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1035
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Hubert J. Holmes,                         *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: September 4, 1997

                                 Filed: September 9, 1997
                                     ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Pursuant to a written plea agreement, Hubert J. Holmes pleaded guilty to armed
robbery of a federally-insured bank, in violation of 18 U.S.C. § 2113 (a) and (d), and
to using a firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c).
The district court1 sentenced Holmes to 235 months imprisonment on the robbery
count, to run concurrently with two undischarged state terms of imprisonment; to 60
months imprisonment on the weapon count, to be served consecutively to the robbery


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
sentence and “any other state sentence”; and to 5 years supervised release. The court
also ordered Holmes to make restitution in the amount of $2,868. On appeal, Holmes&s
counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). We
affirm.

      Counsel argues in his Anders brief that the district court erred in ordering the 60-
month term of imprisonment to run consecutively to the period of incarceration
resulting from Holmes&s state convictions. This argument is foreclosed by United
States v. Gonzales, 117 S. Ct. 1032, 1035, 1038 (1997) (holding that § 924(c) forbids
federal district courts from directing 5-year term of imprisonment under that section to
run concurrently with any other term of imprisonment, whether state or federal). After
reviewing the record for any nonfrivolous issues, see Penson v. Ohio, 488 U.S. 75, 80
(1988), we find none.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-